Judgment, Supreme Court, New York County (Lewis Bart Stone, J), rendered March 14, 2006, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The court accorded defendant ample opportunity to present his claims, and it did not inhibit him from asserting his innocence. The record establishes that defendant’s plea was knowing, intelligent and voluntary, and that his claim of innocence was contradicted by his plea allocution. Concur— Lippman, PJ., Williams, Moskowitz and Acosta, JJ.